Bandera Co. Sheriff’s Dept.;
                                                                   Daniel R. Butts, Sheriff; J.J.
                                                                     Martinez, Deputy; John
                                                                    Doe#1, John Doe #2; John
                                                                       Doe #3Appellee/s

                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 18, 2014

                                      No. 04-14-00675-CV

                                   John Michael DONOHUE,
                                           Appellant

                                                v.

  BANDERA CO. SHERIFF’S DEPT.; Daniel R. Butts, Sheriff; J.J. Martinez, Deputy; John
                     Doe#1, John Doe #2; John Doe #3,
                                Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000239
                         Honorable M. Rex Emerson, Judge Presiding

                                         ORDER
        This appeal arises from trial court cause number CV-14-0000239. Appellant has filed a
brief in this appeal that includes arguments relating to a separate appeal number 04-14-00674-
CV which arises from trial court cause number CV-14-0000180. In his brief, appellant asserts
the petitions in the two underlying trial court cause numbers contain separate and distinct
allegations. It is therefore ORDERED that the appellant’s brief is STRICKEN. Appellant is
ORDERED to file a brief in this appeal that addressed only those arguments arising out of trial
court cause number CV-14-0000239. Appellant is FURTHER ORDERED to ensure that his
brief complies with the requirements of TEX. R. APP. P. 38.1, including the requirement that the
statement of facts and argument sections of his brief be supported by appropriate citations to the
record. Appellant’s brief is due no later than thirty days from the date of this order.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of COURT